UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 2, 2007 SENECA FOODS CORPORATION (Exact Name of Registrant as Specified in its Charter) New York (State or Other Jurisdiction of Incorporation) 0-01989 (Commission File Number) 16-0733425 (IRS Employer Identification No.) 3736 South Main Street, Marion, New York 14505-9751 (Address of Principal Executive Offices, including zip code) (315) 926-8100 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On November 6, 2007, Seneca Foods Corporation (the “Corporation”) issued a press release on its financial results for the second quarter ended September 29, 2007 furnished as Exhibit 99.1, attached hereto. Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On November 2, 2007 the Corporation’s Board of Directors approved an amendment to Sections 1, 3, 4 and 5 of Article V of the Bylaws of the Corporation to ensure compliance with NASDAQ requirements for qualification for book entry or direct registration transactions for all shares of capital stock of the Corporation.The amendment is attached hereto as Exhibit 3 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit 3 Amendment to Bylaws dated November 2, 2007. Exhibit 99.1 Press Release dated November 6, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amended report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 6, 2007 SENECA FOODS CORPORATION By: /s/Jeffrey L. Van Riper Jeffrey L. Van Riper Controller 846293
